 Case 2:19-cv-00105-MHT-JTA Document 99 Filed 09/02/21 Page 1 of 3
                      frit   sFad- &-xte.fr qf• flee Wth-c4

                     .Cor 41-6 Awoik                                    oY'
                                                              frilfo
             Jo. MearIc.A.e)
                           12 I           W.1 /A        0:0
                     prcZi\          P. HACKET I,
                              MIDDLE DISTRIC                       c4,`0A1   Ajo:              (05-7141.¢7




                              rt,.r orv   tl-o 5ap piesem

                PO4,665 az..e,k           0,46                                      cA 14,ie
afAstkettr      1-0 rePpe.A./ aPek reconscace- vkle. •
 0(4            140fecs     pc4x0k.,               re_u_Diy                  r   17'9
                     ini+tes)                       n 91-4,-11-7                    c--as
         c,L)    ev-)J- (-)Qcot b-d1               Je         44talo.goe) 9
                     p(oL.A10)-
                              '3 of 114.-
                 se-exi-c     IL/ 5 o              4 7c-f3 (9,9e.
    CriAi         PP
                                010-0-3 4r7                            9cek.
pc,yok u„Azri_                             (0-(A) kcLok                c-Pn         r(A5,(0A
        cJ-cp1 It6x           arNit5e- t-1/ctid tif s
    Case 2:19-cv-00105-MHT-JTA Document 99 Filed 09/02/21 Page 2 of 3




      5
      .- ,
         )                    cez414/4-6eAtc r1( Yee uticc,
                       5n ce-a4:
                               (--J                  -3 (`-‘
                                                          ,  -0led cc- Loey       _

                  Ockl)                          .
        ‘&.,Si-z"r                .()eryre-3
           b --Af-c-      up,cA,k 0f fe.,e‘Ar,e)..; .(‘ r)            ok
.      (-0C c ()LP i' 1-cq Cc?k-n (•--e'c-t.,        (    ,Scd Ic.,   2J,C)
      (krkw-tY9Q fr,, e_„._ AI   -361,./..7                    .
                             PoA,t_                             2,Q0Li        '

                                            a,,'if '
                                           tr"
            •
                                       ii        i
                                      or
                           Case 2:19-cv-00105-MHT-JTA Document 99 Filed 09/02/21 Page 3 of 3




   6)14, eiD A/I et/\ -ei r7
                             -24-67--/Y
  Ocpcfr ./1/2 —6-ezi 1 e .6
                                                                   MOBILE.A
            . Ai Ann4c                                      31 AUG 202.
                                                                                   36
                                                                        1 P
 9-67 ) Al P-41,-Pi -.),J N
A-I-A-10(c. Ai 3(0 503



                                                                       Offik-           rt.y,   j<
                                                                    (4./1jit-t_   5frtkj (0/
                                                                       d      Pi-chrt'cr of 4-446(4"-,,
                                                                        kdeui sAfee Sczf- 6- 4
                                                                  ().norolo f‘Nri                    HO
                                                                                                 119
